DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment received on 08/30/2021. Claims 1-22 remain pending in this application.
	The 35 U.S.C. 101 rejection of claims 17-22 (transitory product) has been withdrawn in light of the amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-10 are drawn to a method which is within the four statutory categories (i.e. process). Claims 11-16 are drawn to a system which is within the four statutory categories (i.e. machine). Claims 17-22 are drawn to a non-transitory computer program product which is within the four statutory categories (i.e. manufacture).
Step 2A, Prong 1:
The independent claims 1, 11 and 17 recite: 
; shipping a medical testing kit to the individual consumer or a clinician or the individual consumer and the clinician, wherein the medical testing kit contains one or more items for supporting the medical test; 
confirming receipt of the medical testing kit by the individual consumer; 
shipping the medical testing kit containing the sample to a medical testing laboratory, wherein the sample is stored in an item of the one or more items and the sample derives from the animal; 
confirming receipt of the sample in the medical testing kit by the medical testing laboratory; 
making an assessment of the health state of the animal based on criteria applied on the sample in the medical test kit; and 
sending a prompt to a clinician regarding the assessment, wherein the prompt triggers an interface for optionally modifying the assessment.”.
These limitations correspond to certain methods of organizing human activities. This is a method of managing interactions between people (such as a user following rules and instructions to: receiving an order, shipping a medical testing kit based on the order, confirming receipt of the sample, making an assessment of the health state of the animal based on criteria applied on the sample and sending a prompt to a clinician regarding the assessment). The mere nominal recitation of a generic computing device, server and a network does not take the claim out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Dependent claim also correspond to an abstract idea of certain methods of organizing human activities, such as “receiving a profile of the sample”-claims 2, 16, 22, “receiving a verification of the profile of the sample prior to shipping a sample by the clinician”-claim 3, “the assessment of the health state is sent to a GUI by the clinician prior to sending the assessment of the health state to the individual consumer”-claim 6, “generating a list sent to the individual consumer, wherein the list contains clinicians for selection by the individual consumer, and wherein a clinician selected from the list collects claim 9, “sending the assessment of the health state to the individual consumer or to a GUI as a PDF”-claim 10, “generating a list sent to the individual consumer, wherein the list contains clinicians for selection by the individual consumer, and wherein a clinician selected from the list collects the sample for the medical testing kit and places the sample in the medical testing kit; receiving a request from the individual consumer to schedule an appointment with the selected clinician; and sending a notification of confirmation that the appointment has been scheduled with the selected clinician”-claims 13 and 19. 
Therefore, claims correspond to an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a server”, “a computing device in communication with the server over a network”, the health statement is sent to GUI”. These elements are described as generic computer components in the current specification. 
For instance, the current specification recites “Consumer device 115, clinical devicel25, testing device 130, and logistics device 135 may be electronic systems that include software, hardware and processors for carrying carry out various operations within the system. Each of these devices is described in more detail with respect to Fig. 6B. In one embodiment, these devices can be a laptop, desktop, tablet, smart phone, or any type of electronic system amenable to computer programming. Server 105 is a computer system that may include a control unit 103 for controlling the programs and commands within the server and could provide the direct-to- consumer distribution channel herein.” In par. 55, “As shown in FIG. 6B, computer system/server 12 in computing node 10 is shown in the form of a general-purpose computing device. The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system  components including system memory 28 to processor 16.” in par. 107.

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “sending a test kit based on an order, receiving the kit back, making an assessment of a health state, using a computing device and a network to send a notification to the consumer and to send a prompt to the clinician” are simply well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The claims are not patent eligible.
Therefore, claims 1-22 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-12, 14-18, 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodds (US 20100304396 A1).
Claim 1 has been amended now to recite a computer implemented method for assessing a health state of an animal, the computer implemented method comprising: 
receiving an order from an individual consumer for a medical test (Dodds; abstract);
shipping a medical testing kit to the individual consumer or a clinician or the individual consumer and the clinician, wherein the medical testing kit contains one or more items for supporting the medical test (Dodds; par. 17); 
confirming receipt of the medical testing kit by the individual consumer (Dodds teaches “Confirmation of the purchase or deposit of data, or a service is made by a mail server 34 which sends an E-mail to the user 8 confirming the purchase or deposit.” in par. 142); 
shipping the medical testing kit containing the sample to a medical testing laboratory, wherein the sample is stored in an item of the one or more items (Dodds teaches “A physical blood sample is obtained from the animal and this is submitted for laboratory analysis. The blood sample is sent to a satellite facility that is a satellite laboratory facility.”; par. 15-16); 
confirming receipt of the sample in the medical testing kit by the medical testing laboratory (); 
making an assessment of the health state of the animal based on criteria applied on the sample in the medical test kit (Dodds teaches “a method, apparatus and system of obtaining, analyzing and reporting laboratory test data in relation to the health assessment data of an animal together with the genetic data related to that same animal” in par. 12, ); and 
sending a prompt to a clinician regarding the assessment, wherein the prompt triggers an interface for optionally modifying the assessment (Dodds; par. 39-40)-Examiner’s note: the claim limitation recites an optional language “the prompt triggers an interface for optionally modifying the assessment”, therefore the reference does not have to teach this feature.
As per claim 2, Dodds discloses the computer implemented method of claim 1, further comprising: receiving a profile of the sample (Dodds; par. 40, 131).

As per claim 3, Dodds discloses the computer implemented method of claim 1, wherein shipping the medical testing kit containing the sample comprises: receiving a verification of the profile of the sample prior to shipping the sample by the clinician (Dodds; par. 131).

As per claim 4, Dodds discloses the computer implemented method of claim 2, wherein the profile is processed electronically (Dodds; par. 131).

As per claim 5, Dodds discloses the computer implemented method of claim 1, wherein the medical test is a liquid biopsy test for detection of cancer (Dodds; par. 34).

As per claim 6, Dodds discloses the computer implemented method of claim 1, wherein the assessment of the health state is sent to a GUI by the clinician prior to sending the assessment of the health state to the individual consumer (Dodds; par. 159).

As per claim 7, Dodds discloses the computer implemented method of claim 1, wherein the sample is blood (Dodds; abstract).

As per claim 8, Dodds discloses the computer implemented method of claim 7, wherein the medical testing kit contains a blood tube designed to stabilize ctDNA for liquid biopsy applications (Dodds; par. 36, 40).

As per claim 9, Dodds discloses the computer implemented method of claim 1, further comprises: generating a list sent to the individual consumer, wherein the list contains clinicians for selection by the individual consumer, and wherein a clinician selected from the list collects the sample for the medical testing kit and places the sample in the medical testing kit (Dodds; abstract).

As per claims 11-12, 14-16, they are system claims which repeat the same limitations of claims 1, 2, 5, 7, and 8, the corresponding method claims, as a collection of elements as opposed to a series of process steps.  Since the teachings of Dodds disclose the underlying process steps that constitute the methods of claims 1, 2, 5, 7, and 8, it is respectfully submitted that they provide the underlying structural elements that perform the steps as well.  As such, the limitations of claims 11-12, 14-16 are rejected for the same reasons given above for claims 1, 2, 5, 7, and 8.

As per claims 17-18, 20-22, they are article of manufacture claims which repeat the same limitations of claims 1, 7 and 2, the corresponding method claims, as a collection of executable instructions stored on machine readable media as opposed to a series of process steps. Since the teachings of Otworth and Rush disclose the underlying process steps that constitute the method of claims 1, 7 and 2, it is respectfully submitted that they likewise disclose the executable instructions that perform the steps as well.  As such, the limitations of claims 17, 20 and 22, are rejected for the same reasons given above for claims 1, 7 and 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dodds (US 2010/0304369 A1) in view of Maher (US 20170091403 A1).
Claim 10 recites the computer implemented method of claim 1, further comprising: sending the assessment of the health state to the individual consumer or to a GUI as a PDF.

Dodds fails to expressly teach “sending the assessment of the health state to the individual consumer or to a GUI as a PDF”. However, this feature is well known in the art, as evidenced by Maher.
In particular, Maher discloses “Certificate producer 216 is an algorithm for generating certificate 166 based upon collected information. Certificate 166 may be provided in one or more formats, based upon request 174. In one embodiment, certificate producer 216 generates certificate 166 as a file in Adobe PDF format and sends the file to one or both of owner 148 and veterinarian 144. In another embodiment, certificate producer 216 generates certificate 166 in HTML format for displaying on a web page generated by web interface 104, for example. Certificate producer 216 may be configured to 
It would have been obvious to one of ordinary skill in the art to include in the processing of remotely collected electronic information method of Dodds the ability to providing medical test result in PDF format as taught by Maher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dodds (US 2010/0304369 A1) in view of Fitz (US 2014/0244280 A1).
Claim 13 recites the computer implemented system of claim 11, further comprising instructions for: generating a list sent to the individual consumer, wherein the list contains clinicians for selection by the individual consumer, and wherein a clinician selected from the list collects the sample for the medical testing kit and places the sample in the medical testing kit; receiving a request from the individual consumer to schedule an appointment with the selected clinician; and sending a notification of confirmation that the appointment has been scheduled with the selected clinician.
Dodds fails to expressly teach “generating a list sent to the individual consumer, wherein the list contains clinicians for selection by the individual consumer, and wherein a clinician selected from the list collects the sample for the medical testing kit and places the sample in the medical testing kit; receiving a request from the individual consumer to schedule an appointment with the selected clinician; and sending a notification of confirmation that the appointment has been scheduled with the selected clinician”. However, this feature is well known in the art, as evidenced by Fitz.
Veterinary procedures through an Internet website. Upon entering information regarding a desired service and a desired traveling distance associated with a plurality of care providers offering the desired service, a user is provided with a list of options associated with the desired service, including the name of the care provider, the distance to care provider, the cost of the service and scheduling information.” in abstract and “If the user is satisfied with their selection, they can actually book the appointment at block 112. At this point, communications are sent to the user including “waiting for provider response' at 114 or 116. A message is sent to the selected provider at 118, providing the provider with information regarding the requested service or procedure. If the provider declines to accept the request at 120, a message may be sent to the user at 122 indicating that the provider cannot accept the appointment at this time, with or without reasons.” In par. 15. 
It would have been obvious to one of ordinary skill in the art to include in the animal health diagnostics system of Dodds the ability to schedule appointments as taught by Fitz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 19, it is an article of manufacture claim which repeats the same limitations of claim 13, the corresponding method claim, as a collection of executable instructions stored on machine readable media as opposed to a series of process steps.  Since the teachings of the combination of Dodds and Fitz disclose the underlying process steps that constitute the method of claim 13, it is respectfully submitted that they likewise disclose the executable instructions that perform the steps as well.  As such, the limitations of claim 19, are rejected for the same reasons given above for claim 13.

Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.

35 USC 101 Rejection:
Applicant argues that the current claims are not directed to certain methods of human activities, therefore and abstract idea. Applicant argues that the steps of “making an assessment of the health state of the animal based on criteria applied on the sample and sending a prompt to a clinician regarding the assessment, wherein the prompt triggers an interface for optionally modifying the assessment” cannot reasonably be categorized as a "commercial or legal interaction," as a "fundamental economic practice," or as "management of personal behavior or relationships or interactions between people (including social activities, and following rules or instructions.". In response, Examiner submits that the steps of “making an assessment of the health state of the animal based on criteria applied on the sample and sending a prompt to a clinician regarding the assessment” correspond to certain methods of human activity, as indicated in the rejection above.
In particular, a medical professional can make an assessment of the health state of a patient (such as an animal) and can send a prompt to the clinician, who makes a decision on the assessment. This type of work is a routine and daily activity done by medical professionals, lab workers and clinicians. Therefore, these steps correspond to certain methods of human activity (such as users following rules to make an assessment on the patient’s health). 
The action of “the health statement is sent to GUI” or “using an interface to modify an assessment” is simply generic computer functions, that are well-understood, routine and conventional. 
Applicant argues that the steps of claim 1 represents a practical application, since it recites a particular technique for expediting delivery of medical tests and the assessment of veterinary health, providing unique convenience and streamlining the medical testing process for a pet. In response, Examiner submits that the current claims do not provide any improvement to direct to consumer distribution channels or an improved way to provide an assessment to the clinician. The claims are directed to laboratory making assessment on the sample obtained within a medical kit and providing a notification to the clinician. This is a typical work done by the laboratories and sending a notification to the clinician is not an improvement to the technology. 
Applicant argues that the current claims recite unconventional activities and the additional elements of “sending a test kit based on an order, receiving the kit back, making an assessment of a health state, using a computing device and a network to send a notification to the consumer and to send a prompt to the clinician” is not conventional, and they represent significantly more than the purported judicial exception. Applicant argues that it was not well-understood, routine, or conventional at the time of filing for direct- to-consumer veterinary test kit samples to be mailed to a medical testing laboratory for profiling, assessing the animal's health state based on the sample profile, sending the assessment to the consumer or veterinarian for optional alteration of the assessment based on external factors not considered in the sample profile. In response, Examiner submits that, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, there is no structural difference between sending medical testing kit direct to consumer or to a clinician. 
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

35 USC 102 and 103 Rejections:
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not used prior art teach “Diagnostic assay system” (Ray, US20020055176A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626